Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/19/2020 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1, 6, 8 and 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “causing the terminal to accept waiting times until a vehicle is distributed to a current position of the user terminal identified, or a target automotive distribution position inputted from the user, cause to display one or a plurality of vehicles that can be distributed, for each of the waiting times that are accepted, and when a single vehicle requested to be distributed is selected from the vehicles that can be distributed via the 
The recited limitations above are a process that, under the broadest reasonable interpretation, covers performance of the limitation done by a human using generic computer component under certain methods of organizing human activity under business relations and sales activities but for the recitation of generic computer components. That is, other than reciting “automotive distribution management server”, “server communication device” and “server control device” nothing in the claim element precludes the steps from practically being performed by a human using generic computer components. For example, “accepts”, “causes”, “receiving”, and “receiving” in the context of this claim encompasses the user to manually determine a vehicle distribution based on location information and user requests. 
This judicial exception is not integrated into a practical application. In particular, the claims only recite additional elements- a “user terminal”, “input device”, “terminal communication device”, “display device”, “terminal control device”, “operation input device”, “communication device”, “current position identifying device” and a “vehicle control device” to perform the above recited steps. The computer elements recited at a high-level of generality (generic computer elements performing a generic computer function of receiving information, identifying solutions and determining what should be presented to a user) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements recited do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

The limitations of the dependent claims 2-5 and 7, further describe the identified abstract idea. The generic computer component of claims 2-5 and 7 (display device, terminal control device, operation input device, terminal control device, server, user terminal) merely serve as the generic computer component and the functions performed by the generic computer components essentially amount to the abstract idea identified above. None of the dependent claims when taken separately in combination with each dependent claims parent claim overcome the above analysis and are therefore similarly rejected as being ineligible.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-6 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung (U.S. Patent Application Publication No. 2014/0058896).
As to claims 1 and 8, Jung teaches:
an operation input device accepting an operation input of a user; a terminal communication device wirelessly communicating with an outside; a display device; and a terminal control device controlling the operation input device, the terminal communication device and the display device (para. 83 and fig. 4), 
wherein the terminal control device accepts waiting times until a vehicle is distributed to a current position of the user terminal identified by a current position identifying device, or a target automotive distribution position inputted via the operation input device from the user via the operation input device (para. 140, 142, 146-147, user selects the wait time), 
causes the display device to display one or a plurality of vehicles that can be distributed, for each of the waiting times that are accepted (para. 140, 142, 146-147, user selects the wait time, in response to selecting the wait time, the vehicle information is displayed), and 
when a single vehicle requested to be distributed is selected from the vehicles that can be distributed via the operation input device, executes automotive distribution request processing of the vehicle requested to be distributed (para. 149 and 158).
As to claim 2, Jung teaches the user terminal according to claim 1.

wherein the terminal control device causes the display device to display one or a plurality of the vehicles that can be distributed with vehicle attribute information of the vehicles that can be distributed, for each of the waiting times that are accepted, and the vehicle attribute information includes at least one of a current position, an affiliation company, a usage price, a vehicle model name, and a number of passengers that can board the vehicle of each of the vehicles that can be distributed (para. 146-147, 151-152 and fig, 7A-B).
As to claim 4, Jung teaches the user terminal according to claim 1.
Jung further teaches:
wherein the terminal control device causes one or a plurality of the vehicles that can be distributed to be displayed on a map screen in the display device, for each of the waiting times accepted by the operation input device (para. 146-147 and 151-152).
As to claim 5, Jung teaches the user terminal according to claim 1.
Jung further teaches:
wherein the terminal control device causes the display device to display the vehicles that can be distributed with a shortest waiting time and the shortest waiting time, before accepting the waiting time from the user (para. 146-147 and 151-152).
As to claims 6 and 9, Jung teaches:
an automotive distribution method and system comprising: a plurality of vehicles each including a current position detection device, a vehicle communication 
wherein the vehicle control device of each of the plurality of vehicles transmits a current position of each of the plurality of vehicles detected by the current position detection device to the automotive distribution management server with vehicle identification information of each of the vehicles at a predetermined timing, the server control device holds the current position received from each of the vehicles with the vehicle identification information, each of the user terminals starts automotive distribution guidance processing when accepting an automotive distribution guidance request from a user via the operation input device, the automotive distribution management server transmits, to the user terminal, vehicle information of one or a plurality of vehicles that can be distributed, which includes a waiting time itself or information necessary for identifying the waiting time, upon reception of the waiting time inputted by the operation input device of the user terminal, or a current position of the user terminal or a target automotive distribution position (para. 140, 142, 146-147, user selects the wait time, wait time is determined based on the received user location),
the user terminal causes the display device to display one or a plurality of the vehicles that can be distributed corresponding to the waiting time inputted to the operation input device by using the vehicle information received from the 
when a single vehicle requested to be distributed is selected from the vehicles that can be distributed via the operation input device, the user terminal transmits an automotive distribution request of the vehicle requested to be distributed to the automotive distribution management server (para. 140, 142, 146-147, user selects the wait time, in response to selecting the wait time, the vehicle information is displayed),
the automotive distribution management server receiving the automotive distribution request transmits an automotive distribution command including the current position of the user terminal or the target automotive distribution position, to the vehicle corresponding to the automotive distribution request, and the vehicle receiving the automotive distribution command displays the automotive distribution command on the vehicle display device, or moves the vehicle to the current position of the user terminal or the target automotive distribution position designated by the automotive distribution command (para. 149 and 158).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jung (U.S. Patent Application Publication No. 2014/0058896) in view of Kim et al. referred herein as Kim (U.S. Patent Application Publication No. 2014/0279652).
As to claim 3, Jung teaches the user terminal according to claim 1.
Jung further teaches:
the operation input device is a touch panel (para. 234).
Jung does not teach: 
the terminal control device causes the touch panel to display a slider or a radio button as input display of the waiting time.
	However, Kim teaches:
terminal control device causes the touch panel to display a slider or a radio button as input display of the waiting time (para. 55).
It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to user a slider as input of the waiting time in Jung as taught by Kim. Motivation to do so comes from the knowledge well known in the art that using a slider would make the user interface of Jung more user friendly.

7 is rejected under 35 U.S.C. 103 as being unpatentable over Jung (U.S. Patent Application Publication No. 2014/0058896) in view of Bowden et al. referred herein as Bowder (U.S. Patent Application Publication No. 2019/0204992).

As to claim 7, Jung teaches the system according to claim 6.
Jung further teaches:
when a single vehicle requested to be distributed is selected from the vehicles that can be distributed via the operation input device, the user terminal transmits an automotive distribution request of the vehicle requested to be distributed to the automotive distribution management server (para. 140, 142, 146-147, user selects the wait time, in response to selecting the wait time, the vehicle information is displayed),
	Jung does not teach:
when the automotive distribution request is not made and cancellation is performed although the vehicles that can be distributed are displayed, in the user terminal, the user terminal notifies the automotive distribution management server of cancellation information, and the automotive distribution management server associates the cancellation information with information concerning one or a plurality of the vehicles that can be distributed corresponding to the waiting time inputted to the operation input device and manages the cancellation information and the information concerning the one or the plurality of the vehicles that can be distributed corresponding to the waiting time.
	However, Bowden teaches:

	It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to cancel a ride request in Jung as taught by Bowden. Motivation to do so comes from the teachings of Bowden that doing so would efficiently allocate ride requests to providers and minimize wasted time resulting from canceled requests and no-shows.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEINA ELCHANTI whose telephone number is (313)446-6561.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZEINA ELCHANTI/Examiner, Art Unit 3628